Citation Nr: 1001183	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right heel 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In January 2006, the Veteran raised the issue of entitlement 
to service connection for a spine disorder.  Additionally, in 
a January 2005 QTC examination report, the audiologist 
diagnosed mild high frequency sensorineural hearing loss in 
the left ear, and opined that the Veteran's left ear hearing 
loss was "as likely as not" related to military noise 
exposure.  In December 2009, the Veteran's representative 
requested that the claim of entitlement to service connection 
for left ear hearing loss be referred to the RO.  As these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a right shoulder disorder.

2.  The medical evidence of record does not show a current 
diagnosis of a right heel disorder.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A right heel disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Prior to the initial adjudication of the instant case, the 
RO's December 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was not afforded VA examinations in 
connection with his claims for service connection for a right 
shoulder and right heel disorder.  Nevertheless, none are 
required.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In making this determination, the 
Board finds that there is no evidence in the record that the 
Veteran has a current right shoulder or right heel disorder.  
Moreover, no complaints, diagnoses, or treatments of either a 
right shoulder or right heel disorder is shown during 
service.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. 112.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veteran is seeking service connection for a right 
shoulder disorder and a right heel disorder.  He contends 
that these disorders were incurred while on active military 
duty in 1968, during an accident in which an aircraft he was 
piloting crashed. 

Historically, the Veteran served on active military duty from 
May 1967 to January 1970.  His Department of Defense Form 214 
lists his military occupational specialty as "RW Pilot Light 
Cargo."  

The Veteran's service treatment records are completely 
negative for any complaints, diagnoses, or treatments for 
either a right shoulder or right heel disorder.  The 
Veteran's December 1969 service separation examination report 
noted that the Veteran was in good health.  

Post-service, with respect to the Veteran's right heel, the 
only medical evidence of record relating to the feet is a 
June 2001 private treatment record which noted that the 
Veteran had ingrown toenails and onychomycosis of the nails 
in both feet.  The medical evidence of record is completely 
silent with respect to the Veteran's heels.  

With respect to the Veteran's right shoulder, an October 2001 
private treatment record noted that the Veteran complained of 
right shoulder pain that went into the forearm.  The Veteran 
reported that this was an ongoing problem for two to three 
months, which included right wrist swelling at times, 
tingling in the outside two fingers, and a decrease in the 
right biceps.  The examiner stated that this was due to the 
Veteran's work which involved persistent driving and computer 
work.  The veteran stated that the original injury was 
approximately 10 years previously when the Veteran fell with 
his right wrist extended.  A private treatment record dated 
later that same month noted that the Veteran had cut down on 
his time on the computer, and as a result, his shoulder and 
wrist were "better" and there was not as much tingling in 
the outside fingers.  The Veteran was referred to 
occupational medicine.  No diagnosis was provided. 

In his January 2006 substantive appeal, the Veteran reported 
that in early 1968, he "crashed an overloaded UH1-B gunship 
on an initial troop insertion."  The Veteran further 
reported that a right lung x-ray revealed bony changes in his 
spine, which he contended indicated a long-lasting injury.  
The Veteran reported that in addition to neck and back pain 
he experienced after the above accident, his right shoulder 
pain had increased over the years. 

Based upon a review of the Veteran's claim file, the evidence 
of record is against his claim for service connection for 
right shoulder and right heel disorders.  As discussed above, 
the Veteran's service treatment records are completely 
negative for any complaints, diagnoses, or treatments for a 
right shoulder or heel disorder.  
Post-service, the earliest medical evidence of record 
indicating treatment of the right shoulder is dated in 
October 2001, more than thirty years after the Veteran's 
discharge from active military duty.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition). 


Moreover, although the October 2001 private treatment records 
noted the Veteran's complaints of right shoulder pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Additionally, although the private practitioner indicated 
questionable carpal tunnel syndrome, the examiner found that 
the original injury was due to a wrist injury in 
approximately 1991, and that the Veteran's current symptoms 
were due to persistent driving and computer use at his work.  
Further, the record is completely negative for any 
complaints, diagnoses, or treatments for a right heel 
disorder.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
The Veteran's claim for entitlement to service connection for 
a right shoulder disorder and a right heel disorder was 
received by VA in November 2004.  See McLain v. Nicholson, 21 
Vet. App. 319 (2007). 

The Veteran contends that he injured his right shoulder and 
right heel at the time of an aircraft accident while serving 
in Vietnam.  The Veteran's statements as to the incident and 
the symptoms he experienced at that time are competent 
evidence.  The Veteran further contends that he has a right 
shoulder disorder and a right heel disorder that are the 
result of the aircraft accident in service.  These statements 
amount to diagnoses and etiological opinions.  Such 
statements clearly fall within the realm of opinions 
requiring medical expertise.  Because the Veteran has not 
demonstrated any such expertise, his statements do not serve 
as competent medical evidence of either current diagnoses of 
a right shoulder disorder and a right heel disorder or the 
etiology thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay statements are not competent medical 
evidence on the diagnosis of a condition).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
right shoulder disorder and a right heel disorder.  As such, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for right shoulder and right heel 
disorders must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right heel disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


